Benjamin P. Martin was appointed guardian of the feme plaintiff and four of her brothers and sisters, and entered into a bond payable to the State in the sum of $20,000, "in trust for the benefit of the child hereinafter *Page 178 
named, committed to the tuition of the said S. J. Martin, J. O. Martin, N.E. Martin, E. S. Martin and Felix Martin." These were the names of the wards, which it seems were inserted in the blank, instead of the name of the guardian; by mistake as we suppose. So that the bond recites that the wards were committed to their own tuition, instead of to the tuition of the guardian.
The condition of the bond recites that "whereas the above bounden Benjamin P. Martin is constituted and appointed guardian to S. J. Martin, J. O. Martin and others a minor orphan. Now if the said Benjamin P. Martin shall faithfully execute his said guardianship by securing and improving all the estate of the said S. J. Martin and others that shall come to his hands for the benefit of the said S. J. Martin and others until he shall arrive at full age, and then render a true and plain account of his said guardianship, c., and shall deliver up, pay to, or possess the said S. J. Martin and others of all such estate," c.
It is evident that the instrument was intended as a guardian bond, and we suppose it was a printed form with the blanks filled up by a careless or ignorant clerk. But informal as it is, we think that by a just and liberal construction it is sufficient as a guardian bond under the statute, and that the defendant is liable upon it. The names of the wards are all inserted in the bond, although their names are put in the blank in which should have been put the name of the guardian; and their names are not all mentioned again in the instrument, but it is stated in the condition that "Benjamin P. Martin is constituted guardian of S. J. Martin, J. O. Martin and others." These two names are the first two names of the wards inserted in the bond; and "others" must refer to the other wards named in the bond. So that it appears that Benjamin P. Martin was the guardian of all the named wards, and that this bond was given as his guardian bond. *Page 179 
If the instrument were not sufficient as a guardian bond under the statute, then it is insisted that it would be good as a common law bond. And so we think. But it is not necessary to consider it in that light, as we think it sufficient as a guardian bond under the statute.
It is also insisted that if it were insufficient in form, enough appears to see what was intended, and that the Court will reform it, so as to make it what it was intended to be. That is also true; but for the reason already stated it need not be further considered.
There is error.
PER CURIAM.                                 Venire de novo.